      Case 4:18-cr-00230-O Document 77 Filed 12/31/18        Page 1 of 5 PageID 574


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

UNITED STATES OF AMERICA

v.                                                      No. 4:18-CR-230-O

DENISE CROS-TOURE (01)
MOHAMED TOURE (02)

                              GOVERNMENT’S WITNESS LIST

TO THE HONORABLE UNITED STATES DISTRICT JUDGE REED O’CONNOR:

        The United States Attorney of America, by and through the undersigned counsel,

files this Government’s Witness List and would respectfully show this Court as follows:

                                      Witness                      Sworn     Testified

 1.      Brigette Ajufo

         Ms. Ajufo may testify regarding her relationship with
         D.D. and the defendants; her observations of D.D.; and
         statements made by D.D. and the defendants.
 2.      Christine Ajufo

         Ms. Ajufo may testify regarding her relationship with
         D.D. and the defendants; her observations of D.D.; and
         statements made by D.D. She may also testify about
         assisting D.D. escape the defendants’ house.
 3.      Kim Villa-Brown

         Ms. Villa-Brown may testify about allowing D.D. to stay
         overnight at her apartment when D.D. escaped from the
         defendants; her observations of D.D.; and statements
         made by D.D.


Government’s Witness List - Page 1 of 5
      Case 4:18-cr-00230-O Document 77 Filed 12/31/18           Page 2 of 5 PageID 575




                                      Witness                         Sworn    Testified

 4.      Maladho Diallo

         Ms. Diallo is D.D.’s mother. She may testify about
         D.D. leaving their village to work for the defendant
         Denise Cros-Toure’s family in Conakry, Guinea, just
         prior to D.D. coming to the United States.

 5.      D.D.

         D.D. may testify regarding her background; her
         relationship to the defendants; the labor and services she
         provided for the defendants; her living conditions in the
         defendants’ house; how the defendants treated her,
         including physical and non-physical harm she suffered, or
         believed she would suffer.

 6.      Hassan Dianne

         Mr. Dianne may testify regarding his relationship to the
         defendants and his observations of D.D. inside of the
         defendants’ house.
 7.      Leslie Dompka

         Ms. Dompka may testify regarding her observations of
         D.D. outside of the defendants’ house.

 8.      Mashid Golbarani

         Ms. Golbarani may testify regarding her relationship with
         D.D. and the defendants; her observations of D.D.; and
         statements made by D.D. and the defendants.




Government’s Witness List - Page 2 of 5
      Case 4:18-cr-00230-O Document 77 Filed 12/31/18         Page 3 of 5 PageID 576



                                      Witness                        Sworn   Testified

 9.      Supervisory Special Agent Keith Knowles
         U.S. Department of State, Diplomatic Security Service

         SSA Knowles may testify regarding the investigation of
         the defendants, including the immigration status of D.D.;
         international travel by D.D., the defendants, and the
         defendants’ family members; and statements made by
         defendant Mohamed Toure.
 10.     Special Agent Katherine Langston
         U.S. Department of State, Diplomatic Security Service

         SA Langston may testify regarding the investigation of
         the defendants, including the immigration status of D.D.;
         international travel by D.D., the defendants, and the
         defendants’ family members; and statements made by
         defendant Mohamed Toure.

 11.     Matthew Markovich, Digital Forensic Examiner
         U.S. Department of Justice, Civil Rights Division

         Mr. Markovich may testify about his qualifications in
         digital forensic examination and the process of such
         examinations. He may testify about D.D.’s devices,
         and specific items from the devices which he examined
         for this case.

 12.     (Ret.) Officer Darryl Mayhew
         Southlake Police Department

         Mr. Mayhew may testify about his employment with the
         Southlake Police Department; his encounter with D.D.
         and the defendants in 2002; his observations of D.D. and
         the defendants; and statements made by the defendants.




Government’s Witness List - Page 3 of 5
    Case 4:18-cr-00230-O Document 77 Filed 12/31/18            Page 4 of 5 PageID 577



                                      Witness                        Sworn    Testified

 13.    Joseph P. Mazza, Chief
        U.S. Department of State, Translating Division

        Mr. Mazza may testify that he certified the accuracy of
        the translation from French to English regarding an audio
        recording of D.D. and the defendants.


 14.    Anthony Meehan

        Mr. Meehan may testify regarding his relationship with
        D.D. and the defendants; his observations of D.D.; and
        statements made by D.D. and the defendants.



 15.    Arnetta Shams

        Ms. Shams may testify regarding her relationship with
        D.D. and the defendants; her observations of D.D.; and
        statements made by D.D. and the defendants.


 16.    Derrick Shepherd, Investigator
        U.S. Department of Labor, Wage & Hour Division

        Mr. Shepherd may testify regarding his calculations of
        back wages owed D.D. in accordance with the Fair Labor
        Standards Act.

 17.    James Showers, Esq.

        Mr. Showers may testify regarding his professional and
        personal relationship with the defendants, specifically
        stating that he never provided personal or legal advice to
        the defendants about adopting D.D.




Government’s Witness List - Page 4 of 5
    Case 4:18-cr-00230-O Document 77 Filed 12/31/18                  Page 5 of 5 PageID 578



                                      Witness                               Sworn       Testified

 18.    Mary Thomson

        Ms. Thomson may testify regarding her relationship with
        D.D. and the defendants; her observations of D.D.; and
        statements made by D.D. and the defendants.


 19.    Katy Wade

        Ms. Wade may testify regarding her observations of D.D.
        outside of the defendants’ house.


                                                Respectfully submitted,

                                                s/ Rebekah J. Bailey
                                                REBEKAH J. BAILEY
                                                Trial Attorney
                                                U.S. Department of Justice, Civil Rights Division
                                                950 Pennsylvania Ave., N.W.
                                                Washington, D.C. 20530
                                                State Bar of Texas, Bar Card No. 24079833

                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, I electronically filed the foregoing
document with the clerk for the U.S. District Court, Northern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a
ANotice of Electronic Filing@ to the following parties who have consented in writing to
accept this Notice as service of this document by electronic means.

                                                s/ Rebekah J. Bailey
                                                REBEKAH J. BAILEY
                                                Trial Attorney




Government’s Witness List - Page 5 of 5
